Exhibit 24(b)(8.77) EIGHTH AMENDMENT TO SERVICES AGREEMENT This Eighth Amendment dated as of November 11, 2015, by and between Voya Retirement Insurance and Annuity Company (formerly ING Life Insurance and Annuity Company) (“Voya Retirement”), Voya Institutional Plan Services, LLC (formerly ING Institutional Plan Services, LLC) (“Voya Institutional”), Voya Financial Partners, LLC (formerly ING Financial Advisers, LLC) (“Voya Financial”) (collectively, “Voya”), and DeAWM Service Company (formerly DWS Investments Service Company, DWS Scudder Investments Service Company, DWS Scudder Investments Service Company and Bankers Trust Company) (“Transfer Agent”), acting as agent for the registered open-end management companies listed in Schedule A, is made to the Services Agreement dated as of March 7, 2000 (the “Agreement”) as amended on July 1, 2000, August 1, 2005, May 1, 2006, February 2, 2009, December 1, 2009, January 1, 2014 and October 1, 2014. Terms defined in the Agreement are used herein as therein defined. WHEREAS, the parties wish to amend Schedule C of the Agreement, as provided below; NOW, THEREFORE, in consideration of the promises and mutual covenants hereinafter contained, the parties agree as follows: 1.
